Detailed Action
Acknowledgement 
Acknowledgment is made of applicant’s claim of priority based on an application CN202030161579.6 filed in China on 04/20/2020. 

Claim Rejection - 35 U.S.C. § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor/s regard/s as the invention. Specifically:

The scope of the claim is indefinite and non-enabled. Specifically, FIGS. 1.1 – 1.7 illustrate an electric mixer without beater blades and FIG. 1.8 presumably illustrates the electric mixer in FIGS. 1.1 - 1.7 shown in a use configuration with beater blades. 

In U.S. design patent drafting the ornamental design which is being claimed must be shown in solid lines in the drawing. All that is visible in photographs and CAD illustrations is understood to be part of the claimed design. Broken lines are used to depict portions of the article that do not form part of the claimed design. If broken lines are included in the drawing, their use must be defined in the specification; i.e., environment, boundary, stitching, folds lines, etc. Dotted or broken lines may mean different things in different circumstances including claimed parts of the design and it must be made entirely clear what they do mean. See In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967).

To overcome, the examiner recommends amending the drawings so that the scope of the claim is clear. This may include:
1) Cancelling FIG. 1.8 or 
2) Amending FIG. 1.8 by outlining the beater blades with broken lines and reducing the opacity of the areas within the broken lines essentially deemphasizing the environment of the beater blades. If the inventors choose to use the deemphasizing treatment, the meaning of this should be described in the specification following the description of the figures: - - The broken lines in FIG. 1.8 and the deemphasized areas within them depict environmental subject matter that forms no part of the claimed design. - - 
3) Alternatively, the inventors could convert the areas within the broken lines to white and described them as: - - The broken lines in FIG. 8 and the areas within them depict environmental subject matter that forms no part of the claimed design. - - 	

The examiner also asks the inventors to consider increasing the left side margin in FIG. 1.8 so it meets the requirements of 37 C.F.R. 1.84(g). 

    PNG
    media_image1.png
    645
    586
    media_image1.png
    Greyscale


Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.

If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended.
 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings.

If inventor(s) choose/s to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that inventor(s) was/were in possession of the amended design at the time of original filing. When preparing new or replacement drawings, be careful to avoid introducing new matter prohibited by 35 U.S.C. 132(a) and 37 CFR 1.121(f). A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d).

Conclusion 
The claim stands rejected under 35 U.S.C. 112(a) and (b), as set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293.  The examiner can normally be reached on Monday - Friday 11:00AM - 6:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the inventor/s is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. BRYAN REINHOLDT JR./Examiner, Art Unit 2922